El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
Una casa y solar fueron vendidos en procedimiento eje-*433cativo sumario y el acreedor hipotecario obtuvo un auto de posesión. El dueño de la casa y solar inició pleito ante la corte municipal por el importe del bogar seguro y acudió a la corte de distrito en solicitud de un injunction para que se prohibiera al acreedor hipotecario que continuara el proce-dimiento sin depositar primeramente la suma de $500. Se libró un auto de injimction preliminar que luego fue disuelto al prestar una fianza el acreedor hipotecario. Posteriormente la corte de distrito se negó a expedir un injunction permanente y el peticionario apeló. Éste alega:
“1. — La Corte de Distrito cometió error al revocar el injunction preliminar dictado en este caso, impartiendo su aprobación a la fianza ofrecida por el demandado apelado.
“2. — La Corte de Distrito cometió error al estimar que la finca envuelta en este litigio fue vendida al demandante apelante y a su esposa 1 sujeta también al pago del gravamen que ya pesaba sobre la finca, incluyendo todas las obligaciones del contrato constituidas.’
"3. — La Corte de Distrito cometió error al resolver que la doc-trina establecida por el caso de Lassalle vs. Yaleneia, 39 D.P.R. 612, no es aplicable al caso de autos.
“4. — La Corte de Distrito cometió error al decidir que al resolver en el procedimiento de injunction solicitado la existencia o no existen-cia de un derecho real (derecho de Hogar Seguro) es una cosa ajena al procedimiento de injimction, y que este alto tribunal ya ha resuelto que el derecho de Hogar Seguro debe reclamarse en las cortes mu-nicipales.
“5. — La Corte de Distrito cometió error al resolver que de con-cederse el injunction solicitado se estaría paralizando el procedimiento ejecutivo hipotecario por un fundamento que no está expresamente consignado ni en la ley ni en el artículo 175 del reglamento de la ley hipotecaria. Que el procedimiento ejecutivo hipotecario termina con la posesión material de la finca ejecutada y que todas las recla-maciones que se entablen deberán ventilarse en el juicio plenario correspondiente, que en este caso sería el procedimiento especial que señala la ley para la reclamación del derecho de Hogar Seguro en las cortes municipales.
‘ ‘ 6. — La Corte de Distrito cometió error al decidir que en un pro-cedimiento de injunction como el solicitado en este caso, la Corte no podría determinar si el derecho de Hogar Seguro puede perjudicar *434a un gravamen hipotecario constituido con anterioridad a la fecha en que adquirió la finca el demandante.
“7. — La Corte de Distrito cometió error al declarar sin lugar la petición de injunction en su fondo.”
 La hipoteca había sido otorgada por un dueño anterior de la finca. Nada hay que demuestre que la propiedad por aquella época participara de la naturaleza de un hogar seguro. Por el contrario, aparece que el dueño tomó dinero a préstamo para terminar la construcción de la casa. El hogar seguro no está exento de ejecución de una hipoteca otorgada para garantizar el pago de dinero tomado a préstamo para tal fin. Vigo v. Ojeda, 45 D.P.R. 84.
El dueño anterior lo era J. Hernández Hnos. No apa-rece afirmativamente si J. Hernández Hnos. era una razón social. Nada hay que demuestre que J. Hernández Hnos. o alguna otra persona, con anterioridad a la fecha en que el pe-ticionario adquirió la finca, jamás la ocupara como un hogar seguro.
El peticionario compró la propiedad sujeta a la hipoteca. Si la adquirió como un hogar seguro ya establecido, su posi-ción no era mejor que la de la persona de quien compró. Tam-poco podría vencer una hipoteca ya existente, estableciendo posteriormente un hogar seguro, si el mismo no existía al tiempo en que se constituyó la hipoteca. Si la subasta efec-tuada en ejecución de hipoteca no era “una venta hecha para obligar al pago de .... la deuda o gravamen incurrido para lo compra de” la finca dentro del significado de la sección cuarta de la ley (Estatutos Revisados de 1911, sección 1003,) ella fué “una venta hecha para obligar al pago de .... la deuda o gravamen incurrido .... para las mejoras que en ella se hicieron.” Sea ello como fuere, la corte de distrito no cometió error al negarse a expedir un injunction permanente, y las otras cuestiones suscitadas por el apelante resultan académicas.

La sentencia apelada debe ser confirmada.